Citation Nr: 0804466	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran 
developed bilateral hearing loss as a result of military 
noise exposure. 

2.  The evidence is in equipoise as to whether the veteran 
developed tinnitus as a result of military noise exposure. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of military noise exposure.  The veteran 
testified that he served for a year in the Republic of 
Vietnam, where he was part of a field artillery  unit that 
fired howitzers.  The veteran reported that they had been 
given ear protection, but there was often not time to engage 
it, as the urgency of the wartime often trumped safety 
measures.  The veteran testified that he began to notice 
hearing loss and tinnitus roughly four years after service. 

Service medical records fail to show hearing loss on 
audiograms which were performed at enlistment and at 
separation.  While in service, the veteran complained on 
several occasions about hearing loss, which may have been the 
result of an ear infection as the veteran was treated with 
antibiotics.  One impression that was rendered in January 
1969 was that the veteran had been exposed to noise trauma.

The veteran underwent a VA examination in July 2007 which 
found that the veteran in fact did have bilateral hearing 
loss, as audiologic testing showed mild to severe 
sensorineural hearing loss in the right ear and normal/mild 
to moderately severe sensorineural hearing loss in the left 
ear.  Nevertheless, based on the lack of any hearing loss at 
separation or for several years afterward, the examiner found 
that it was less likely than not that the veteran's bilateral 
hearing loss and tinnitus were the result of military noise 
exposure during his time in service.  

In response, the veteran submitted a medical opinion from a 
private physician, Ann Gordon, MD.  She reviewed the 
veteran's claims file, noting that he was assigned to an 
artillery unit.  Dr. Gordon explained that hearing loss due 
to acoustic trauma may be temporary, as the ears can bounce 
back, but that with repeated noise exposure, the ears lose 
the ability to recover.  Dr. Gordon also described that 
sensorineural hearing loss tended in general to have a 
greater threshold elevation at each higher frequency, with 
the exception being noise-induced hearing loss in which the 
loss at 4000 Hz is greater than it is at higher frequencies.  
Dr. Gordon stated that hearing loss usually develops over a 
period of several years, and therefore it was not unusual for 
the veteran to show normal hearing on his separation 
physical.  Noting that the hearing loss which was documented 
by the veteran's VA examination in July 2007 showed loss in 
both ears that was the greatest at 4000 Hz (which she noted 
was consistent with noise induced hearing loss), Dr. Gordon 
opined that it was as likely as not that the veteran's 
military noise exposure caused his bilateral hearing loss and 
tinnitus.

While the veteran's claims file is void of any medical 
records describing treatment of hearing loss for many years 
after service, the Federal Circuit held in Buchanan v. 
Nicholson that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  See 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Additionally, lay testimony is competent if it is limited to 
matters that a witness has actually observed and is within 
the realm of the witnesses' personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  

In this capacity, the Board finds that the veteran is 
competent to report that he noticed a ringing in his ear and 
began having difficulty hearing roughly four years after 
being discharged from service.  Furthermore, no evidence has 
been introduced which would call into question the 
credibility of the veteran's testimony.

While the VA examiner found the veteran's bilateral hearing 
loss and tinnitus not to be related to service, based on the 
lack of any evidence of bilateral hearing loss on the 
veteran's separation physical; Dr. Gordon explained how it 
was possible that hearing loss and tinnitus might not have 
initially appeared at separation, but nevertheless still have 
been related to the veteran's military noise exposure.  Given 
this explanation, the Board concludes that Dr. Gordon's  
medical opinion is at least as plausible as the VA examiner's 
opinion.  As such, the evidence is in relative equipoise; 
and, therefore, reasonable doubt must be resolved in the 
veteran's favor.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


